Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application is allowed  in view of the Patent Trial And Appeal Board Decision mailed 8/26/2021 which reverses Examiner’s decision to reject claims to a method of producing collagen from mammalian tissue as being obvious set forth in the Examiner answer mailed 4/16/2020 in response to the appellant’s Appeal Brief filed 12/26/2019.  Claim 2 was cancelled by the amendment filed 3/14/2019, and claims 3 and 6 were canceled by the amendment filed 9/25/2019. The following Office action is applied to the pending claims 1, 4 and 5. 

     The following is an examiner's statement of reasons for allowance: 
  The withdrawal of  the 112(b) rejection of claims 1, 4 and 5 has been indicated in the Examiner answer.
  The 103(a) rejection of claims 1, 4 and 5 by US 20080118974, US 20030205839 (‘839), US20130202626, US Pat. No. 6569437, US 20110257087, US 20080269119, Bae et al. and US 20110189301, and the ODP rejection of claims 1, 4 and 5 over US Pat. No. 7781158 in view of US20030205839 and US 20110257087 are withdrawn in light of the Board decision filed 8/26/201. The Board decision reverses the 103 rejection. Further searches indicate that instant claims 1, 4 and 5 are non-obvious over the prior art.  Therefore, claims 1, 4 and 5 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
       

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656


/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656